Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mountz 2021/007509.    Mountz discloses, Figs. 1, 2, 9-11, 14-16, 18-21 and 24-26 for example, a folding mechanism for a foldable play yard, the foldable play yard comprising a plurality of corner posts 13 and a plurality of top rails 12, each of the top rails rotatably connected to two of the plurality of corner posts to define a polygonal shape, the folding mechanism comprising:
a central hub 11;
a reversing link 1125’, (or through which P8 extends), rotatably connected to the central hub via a lower linkage assembly 112’, 112’’, the reversing link rotatably connected to the corresponding corner posts, (as at P4 or P8); and

wherein lowering the central hub causes the reversing link to rotate, and
wherein rotation of the reversing link causes the post linkage assembly to rotate at least one of the top rails.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference GB 117,199 to Brown.    Brown discloses, Figs. 1-3 for example, a folding mechanism for a foldable play yard, the foldable play yard comprising a plurality of corner posts ‘a’ and a plurality of top rails ‘b’, each of the top rails rotatably connected to two of the plurality of corner posts to define a polygonal shape, the folding mechanism comprising:
a central hub ‘d’, ‘d1’; 
a reversing link, (lower ‘f’), rotatably connected to the central hub via a lower linkage assembly ‘b1’, the reversing link rotatably connected to the corresponding corner posts (at ‘c1’); and
a post linkage assembly, (upper ‘f’), rotatably connected to the corresponding reversing link, (as by ‘h’), and rotatably connected to at least one of the top rails, (as by ‘g’);
wherein lowering the central hub causes the reversing link to rotate, and

8. Lowering the central hub ‘d’, ‘d1’ causes the reversing link, (lower ‘f’), to rotate in a direction opposite rotation of the lower linkage assembly ‘b1’.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5 and 9-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






                                                                  /MICHAEL SAFAVI/                                                                  Primary Examiner, Art Unit 3631                                                                                                                                      





















MS
August 24, 2021